Order filed October 6, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-16-00389-CV
                                  ____________

  CYPRESSWOOD LAND PARTNERS I AND STEPHEN A. MORROW,
                      Appellants

                                        V.

            BEIRNE, MAYNARD AND PARSONS, LLP, Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-48326

                                    ORDER

      Appellant Cypresswood Land Partners I (“Cypresswood”), which describes
itself as a joint venture, is not represented by counsel in this appeal. Rather,
Cypresswood is attempting to represent itself pro se through one of the joint
venturers, who is not an attorney. Joint ventures are generally governed by the law
of partnerships. See Truly v. Austin, 744 S.W.2d 934, 937 (Tex. 1988); Lawler v.
Dallas Statler-Hilton Joint Venture, 793 S.W.2d 27, 33 (Tex. App.—Dallas 1990,
writ denied). Except for the performance of ministerial tasks, partnerships, like
corporations, may appear and be represented only by a licensed attorney.
Kunstoplast of Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456
(Tex. 1996); Simmons, Jannace & Stagg, L.L.P. v. The Buzbee Law Firm, 324
S.W.3d 833, 833 (Tex. App.—Houston [14th Dist.] 2010, no pet.) (mem op.).

      On August 30, 2016, we requested that Cypresswood obtain counsel to
represent it in this appeal and file a notice of appearance by September 15, 2016. No
response has been received.

      Accordingly, we ORDER Cypresswood to obtain counsel for this appeal and
to provide proof of the retention by October 13, 2016. If Cypresswood does not
comply, the court will dismiss Cypresswood’s appeal for failure to comply with our
order. See Tex. R. App. P. 42.3(c).



                                  PER CURIAM




                                         2